FILED
                                                                                          1/26/2021
                            UNITED STATES DISTRICT COURT                         Clerk, U.S. District & Bankruptcy
                            FOR THE DISTRICT OF COLUMBIA                         Court for the District of Columbia


ALEX MARTINEZ,                                )
                                              )
               Plaintiff,                     )
                                              )               Civil Action No. 21-172 (UNA)
               v.                             )
                                              )
UNITED STATES OF AMERICA et al.,              )
                                              )
                Defendants.                   )


                                  MEMORANDUM OPINION

       This matter, brought pro se, is before the court on review of plaintiff’s complaint, ECF

No. 1, and application to proceed in forma pauperis, ECF No. 2. The court will grant plaintiff’s

application and dismiss the complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3) (requiring the court to dismiss an action “at any time” it determines that subject matter

jurisdiction is wanting).

       A party seeking relief in the district court must plead facts that bring the suit within the

court’s jurisdiction. Fed. R. Civ. P. 8(a). Plaintiff is a resident of Toronto, Canada, who has

sued the United States, Canada, the Embassies of Israel, Spain and Chile, and German

Ambassador to the United States Emily Haber. See Compl. at 2, 8. 1 Plaintiff seeks

“compensation for damages, injury, declaration of legal rights and for causing harm to [him] and

his family for medical abuse, pedophilia and circulating stolen images of him and his brother that

constitute child pornography.” Compl. at 3. Plaintiff demands $500 million for defendants’




1
   The initial pleading consists of two separate form complaints that are identical except as to the
named defendants. The page citations are the numbers assigned by the electronic case filing
system.
                                                  1
“negligence” and “intentional” and “unreasonable” conduct, id. at 5, but he has not alleged

specific facts about any one defendant. In addition to damages, plaintiff seeks an injunction “to

stop all investigations, financial suppression, medical abuse, observation and monitoring across

Canada and internationally for him and his family and the children involved.” Id.

       With respect to the embassies and Ambassador Haber in her official capacity, the Foreign

Sovereign Immunities Act (FSIA) “holds foreign states and their instrumentalities immune from

the jurisdiction of federal and state courts,” save exceptions set out in the Act. Opati v. Republic

of Sudan, 140 S. Ct. 1601, 1605 (2020); see Roeder v. Islamic Republic of Iran, 646 F.3d 56, 58

(D.C. Cir. 2011) (“The FSIA provides generally that a foreign state is immune from the

jurisdiction of the United States courts unless one of the exceptions listed in 28 U.S.C. § 1605(a)

applies”) (internal quotation marks and citation omitted)). Plaintiff’s conclusory allegations do

not establish jurisdiction under the FSIA.

       The complaint against the United States fares no better. The subject matter jurisdiction

of the federal district courts is limited and is set forth generally at 28 U.S.C. § 1331 (federal

question ) and § 1332 (diversity). Plaintiff invokes diversity jurisdiction, Compl. Sec. II, which

confers jurisdiction when the parties are citizens of different states or a foreign country and the

amount in controversy exceeds $75,000. See 28 U.S.C. § 1332. Because the United States has

no citizenship, “courts cannot proceed under diversity jurisdiction when the defendants are the

United States government or an agency thereof.” Whittaker v. Court Servs. & Offender

Supervision Agency for D.C., 401 F. Supp. 3d 170, 177-78 (D.D.C. 2019).

       To the extent that plaintiff invokes the court’s federal question jurisdiction, see Compl.

Sec. II. A., the Federal Tort Claims Act (FTCA) waives the United States’s immunity for certain

claims for damages. However, “the FTCA’s ‘foreign country’ exception preserves the United



                                                  2
States’s sovereign immunity with regard to ‘[a]ny claim arising in a foreign country.’” Galvin v.

United States, 859 F.3d 71, 73 (D.C. Cir. 2017) (quoting 28 U.S.C. § 2680(k)). The instant

complaint is vague on where the alleged wrongdoing occurred, but the allegations, attachments

and plaintiff’s residence point to Canada as the most likely location. Finally, to the extent that

plaintiff seeks to halt an international investigation that may include the United States, this court

generally lacks jurisdiction over such matters. See Shoshone Bannock Tribes v. Reno, 56 F.3d

1476, 1480 (D.C. Cir. 1995) (“In both civil and criminal cases, courts have long acknowledged

that the Attorney General’s authority to control the course of the federal government’s litigation

[and investigation] is presumptively immune from judicial review.”). Accordingly, this case will

be dismissed. A separate order accompanies this Memorandum Opinion.




                                                      _________/s/_______________
                                                      TANYA S. CHUTKAN
Date: January 26, 2021                                United States District Judge




                                                  3